Citation Nr: 1315935	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  12-21 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating (evaluation) in excess of 20 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from March 1973 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied an increased rating in excess of 0 percent.  The Veteran appealed the denial for increased rating on this decision, a statement of the case was issued, and the Veteran perfected an appeal on the issue of increased rating for hearing loss.  In a subsequent rating decision during the appeal in November 2012, the RO granted an increased rating of 20 percent for the bilateral hearing loss for the period from October 24, 2012.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal and not of record in the paper claims file.


FINDING OF FACT

On February 11, 2013, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal for an increased rating in excess of 20 percent for bilateral hearing loss; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for the withdrawal of a substantive appeal have been met regarding the appeal for an increased rating in excess of 20 percent for bilateral hearing loss.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In a February 2013 written statement, submitted prior to the Board's promulgation of a decision in the appeal, the Veteran wrote that he wished to withdraw the issue of an increased rating for bilateral hearing loss, and specified that a November 2012 rating decision granting a 20 percent rating had fully satisfied his appeal as to this issue.

As the Veteran has withdrawn the appeal regarding this issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue of an higher rating for bilateral hearing loss, and it is dismissed. 


ORDER

The appeal for an increased rating for bilateral hearing loss is dismissed.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


